11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT

MCH Professional Care and                   * From the 161st District Court
Kristopher Kindle, CRNA,                      of Ector County,
                                              Trial Court No. B-16-12-1170-CV

Vs. No. 11-19-00338-CV                      * September 23, 2021

Yulissa Zubia, individually and as          * Memorandum Opinion by Williams, J.
representative of the Estate of               (Panel consists of: Bailey, C.J.,
Elpidia Rios de Zubia; Rene Zubia;           Trotter, J., and Williams, J.)
and Rene Zubia, Jr.,

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court, and we render judgment dismissing with
prejudice the claims of Yulissa Zubia, individually and as representative of the
Estate of Elpidia Rios de Zubia; Rene Zubia; and Rene Zubia, Jr. against MCH
Professional Care and Kristopher Kindle, CRNA. The costs incurred by reason of
this appeal are taxed against Yulissa Zubia, individually and as representative of
the Estate of Elpidia Rios de Zubia; Rene Zubia; and Rene Zubia, Jr.